On Application por Rehearing.
Ludeling, C. J.
The application for rehearing is granted, and the judgment of this court rendered on the twenty-third day of August is set aside j and, in the interests of justice, we are constrained to remand this case to the district court to try the question of the domicile of the plaintiff, T. H. J. Richardson.
On Second Application.
Wyly, J.
This is a suit to annul a judgment on the ground that the same was rendered without citation and without the knowledge or consent of T. H. J. Richardson, the defendant therein, by the Ninth District Court, parish of Rapides, which was without jurisdiction rationepersonal, the said Richardson being domiciled in the parish of Sabine.
The case was before this court at Natchitoches on the twenty-third day of August, 1869, and the judgment of the lotver court annulling the said judgment was affirmed; the case was subsequently remanded *258on the application for rehearing, to try the question of the domicile of' T. II. J. Richardson, the plaintiff in this suit and the defendant in the-judgment sought to be annulled.
At the second trial in the court below there was judgment for the plaintiff, and the defendant has appealed.
An examination of the evidence satisfies us that the domicile of' Richardson was in the parish of Sabine and the Ninth District Court,, parish of Rapides, was without jurisdiction ratione persones on the twelfth day of March, 1866, at the time the judgment sought to be-annulled was rendered against him.
Por the reasons assigned in the opinion of this court on the twenty-third day of August, 1869, it is ordered that the judgment of the court a qua, annulling the said j udgment, be affirmed, with costs